


Exhibit 10.19

 

EMPLOYMENT, CONFIDENTIALITY,
SEVERANCE AND NON-COMPETITION AGREEMENT

 

THIS EMPLOYMENT, CONFIDENTIALITY, SEVERANCE AND NON-COMPETITION AGREEMENT (this
“Agreement”) is entered into as of January 8, 2013 by and among James E. Ousley
(the “Executive”), Savvis, Inc., a Delaware corporation, (“Savvis”) and all its
subsidiaries (collectively referred to as the “Company”) and CenturyLink, Inc.,
a Louisiana corporation (“Parent”), and is effective as of the Effective Date. 
Capitalized terms used but not defined herein have the respective meanings
ascribed to such terms in Section 7 of this Agreement.

 

WHEREAS, Parent acquired the Company on July 15, 2011 (the “Closing”) via a
merger described in the Agreement and Plan of Merger, dated as of April 26,
2011, among Savvis, Inc., Parent and Mimi Acquisition Company, as amended from
time to time (the “Merger Agreement”);

 

WHEREAS, the Executive is currently serving as Chief Executive Officer of the
Company and President of the Enterprise Markets Group (“EMG”) for the Parent;

 

WHEREAS, Executive, Company and Parent previously entered into the Amended and
Restated Employment, Confidentiality, Severance and Non-Competition Agreement
(the “Prior Agreement”);

 

WHEREAS, although the Prior Agreement will expire and terminate by its own terms
on December 31, 2012, unless earlier terminated as provided therein, the Parent
and the Company desire to continue the employment of the Executive without
interruption or termination, and the Executive is willing to continue his
employment with Parent and its Affiliates from and after the date hereof, on the
terms and conditions herein provided;

 

WHEREAS, the Executive acknowledges that:

 

·              Parent and its Affiliates are and will be engaged in a number of
highly competitive lines of business;

 

·              Parent and its Affiliates conduct business throughout the United
States and in numerous foreign countries;

 

·              Parent and its Affiliates possess Confidential Information and
customer goodwill that provide Parent and its Affiliates with a significant
competitive advantage; and

 

·              Parent’s and its Affiliates’ success depends to a substantial
extent upon the protection of its Confidential Information (which includes trade
secrets and customer lists) and customer goodwill by all of their employees;

 

·              The Executive has and will continue to have possession of
Confidential Information; and

 

WHEREAS, if the Executive were to leave Parent and its Affiliates, Parent and
its Affiliates would in all fairness need certain protections to prevent
competitors from gaining an unfair competitive advantage over them.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, the parties agree as follows:

 

1.             Term of Agreement.  The term of employment (the “Term”) hereunder
shall commence on January 1, 2013 (the “Effective Date”) and end on December 31,
2013, subject to earlier termination of the Executive’s employment as provided
under Section 4 hereof.  The following provisions shall survive termination or
expiration of this Agreement for any reason, to the extent applicable and in
accordance with their terms: Sections 4, 5, 6, 7 and 8.  Executive’s employment
is “at-will,” and nothing contained herein shall be deemed a guarantee of
employment with Company or Parent for any period of time.

 

2.             Capacity and Performance.

 

(a)           During the Term, the Executive shall serve Savvis in the position
of Chief Executive Officer, Savvis and serve Parent as President of Enterprise
Markets Group or in such other position to which Executive may be appointed from
time to time.  During the Term, the Executive will be employed by Company or
Parent on a full-time basis and shall perform the duties and responsibilities of
his position and such other duties and responsibilities on behalf of the Company
and its Affiliates, reasonably related to that position, as may be designated
from time to time by Parent.  For the avoidance of doubt, by entering into this
Agreement, Executive agrees that the consummation of the transaction described
in the Merger Agreement shall not, by itself, constitute an event of Good Reason
pursuant to clause (i) of the definition of Good Reason in the Employment,
Confidentiality, Severance and Non-Competition Agreement by and between the
Company and Executive, effective as of August 31, 2010 and, as a result, the
Executive waives any right that he may have to terminate his employment with
Good Reason due to any such event solely on account of the consummation of the
transaction described in the Merger Agreement.

 

(b)           During the Term, the Executive shall devote his full business time
and his best efforts, business judgment, skill and knowledge to the advancement
of the business and interests of Parent, Company and their respective Affiliates
and to the discharge of his duties and responsibilities hereunder.  Except for
corporate or non-profit board positions that Executive currently holds, the
Executive shall not engage in any other business activity or serve in any
industry, trade, professional, governmental or academic position during the term
of this Agreement, except as may otherwise be expressly approved in advance by
the Chief Executive Officer of Parent or his designee in writing, and such
approval shall not be unreasonably withheld.

 

3.             Compensation and Benefits.  As compensation for all services
performed by the Executive during the Term, and subject to performance of the
Executive’s duties and the fulfillment of the obligations of the Executive to
Company, Parent and their respective Affiliates, pursuant to this Agreement or
otherwise:

 

(a)           Base Salary.  During the Term, Parent shall pay the Executive a
base salary, which as of the Effective Date is set at the rate of five hundred
fifty thousand dollars ($550,000) per annum, payable in accordance with the
regular payroll practices of Parent for its executives subject to adjustment
from time to time by Parent, in its sole discretion.  Such base salary, as from
time to time adjusted, is hereafter referred to as the “Base Salary”.

 

(b)           Bonus Compensation.  Commencing on January 1, 2013 and through the
end of the Term, the Executive shall be entitled to an annual bonus, with a
target bonus opportunity of 110% of Base Salary, on terms to be determined
annually by Parent prior to the commencement of each fiscal year.  The incentive
payment to the Executive, if any, shall be made at the same time as incentive
payments are made to similarly situated employees of Parent, but in no event
later than March 15th of the year following

 

2

--------------------------------------------------------------------------------


 

the year in which the services were performed.  Any annual bonus compensation
paid to the Executive pursuant to this paragraph shall be in addition to the
Base Salary.  Except as otherwise expressly provided under the terms of this
Agreement, Executive shall not be entitled to earn bonus or other compensation
for services rendered to Parent.

 

(c)           Equity Awards.  Any equity awards granted to the Executive by
Parent or the Company shall vest and be paid in accordance with the terms of the
applicable equity award agreement and, as to equity awards granted prior to
January 1, 2013, in accordance with the Prior Agreement.

 

Subject to and conditioned upon (i) Executive’s continued employment with the
Company through the normal grant date for 2013 Long Term Incentive (“LTI”)
grants, and (ii) the approval of the Compensation Committee of the Board of
Directors, Executive will be eligible for a grant of shares of restricted stock
under Parent’s 2011 Equity Incentive Plan (the “Equity Plan”) in connection with
Parent’s 2013 LTI grants to executives.  The Compensation Committee will
determine the terms of any such 2013 LTI grant to Executive, including the
aggregate grant date value of it.  Those terms will be reflected in an award
agreement with Executive and the Equity Plan.  The Parent will recommend to the
Compensation Committee that it award a 2013 LTI grant to the Executive.

 

(d)           Living Expenses.  The Executive shall continue to receive
reimbursements, consistent with the letter agreement between the Company and the
Executive dated March 10, 2010, for reasonable and necessary expenses for a
furnished apartment, travel expenses to and from his home to his primary work
city, and local transportation in his primary work city.  Pursuant to such
letter agreement, to the extent the benefits provided under this
Section 3(d) are taxable to the Executive, the Executive will receive an
additional amount (the “gross-up payment”) that, after reduction for all taxes
with respect to such gross-up payment, equals the additional taxes due with
respect to such benefits.  Any gross-up payment required to be paid under this
Section 3(d) will be paid to the Executive not later than five business days
after the Executive remits the related taxes.

 

(e)           Amounts due Under the Prior Agreement.  Pursuant and subject to
the Prior Agreement, Executive is entitled to certain payments, such as those
provided in Paragraphs 3(c)(i), 3(c)(ii) and 3(d), which are due on a specified
date even without termination of his employment.  This Agreement does not
extinguish, enlarge, amend or modify Executive’s rights with respect to such
payments under the Prior Agreement.  The Executive, however, is not entitled to
any payments under the Prior Agreement to the extent such payments are
conditioned upon a termination of employment.

 

4.             Termination of Employment.

 

(a)           The Executive’s employment with Parent or its Affiliates, as
applicable, may be terminated as follows:

 

 

(i)

 

by Parent or its Affiliates with Cause;

 

(ii)

 

by Parent or its Affiliates without Cause;

 

(iii)

 

upon the Executive’s death or Disability;

 

(iv)

 

by the Executive with Good Reason; or

 

(v)

 

by the Executive without Good Reason.

 

(b)           Upon termination of the Executive’s employment for any reason
(including those specified in Paragraph 4(a)) before the end of the Term, all
rights and obligations under this Agreement shall cease, except as referred to
in Section 1 and except that the Executive shall be entitled to (i) payment of
his Base Salary through the effective date of the termination of employment,
plus (ii) payment of any other amounts owed but not yet paid to the Executive as
of the effective date of termination of

 

3

--------------------------------------------------------------------------------


 

employment (such as reimbursement for Living Expenses and business expenses
incurred prior to termination of employment and for accrued but unused vacation,
in accordance with this Agreement and Parent’s expense, reimbursement and Paid
Time Off policies), plus (iii) payment of his Converted RSUs with payment within
30 days after termination of employment, plus (iv) any other benefits to which
the Executive may be entitled which provide for payment or other benefits
following termination of employment.

 

(c)           Severance Benefits.

 

(i)            If the Executive is subject to termination of employment pursuant
to an Involuntary Termination, then in addition to any amounts and/or benefits
owed under Section 4(b), the Company shall pay the Executive:  (x) an amount
equal to 100% of his then-current annual Base Salary for 18 months (the
“Severance Payment”) at the time and in the manner described in Section 4(d);
(y) any equity awards granted to the Executive by Parent or the Company shall
vest and be paid in accordance with the terms of the applicable equity award
agreement and, as to equity awards granted prior to January 1, 2013, in
accordance with the Prior Agreement; and (z) a pro-rated portion of the annual
bonus that the Executive would have been entitled to receive for the fiscal year
in which the termination occurs, paid at the time and in the manner described in
Section 4(d).  The pro-rated annual bonus will be calculated by extrapolating
the anticipated full year performance of Parent and/or the affiliated business
unit, as applicable, based on the current year performance to the termination
date and then multiplying the resulting full year extrapolation by a fraction
the numerator of which is the number of days during the calendar year the
Executive worked in the year of Involuntary Termination up to the termination
date and the denominator of which is 365.  In addition, if the Executive is
subject to an Involuntary Termination following the end of a fiscal year but
before payment of his annual bonus in respect of such fiscal year, then the
Executive will also be entitled to payment of such annual bonus as he would
otherwise have been entitled to receive had he remained employed on the regular
payment date of such annual bonus.  Any such annual bonus in respect of the
fiscal year preceding the termination date shall be paid at the time bonuses are
paid to other senior employees of Parent in respect of such fiscal year, but not
later than the end of the year during which the Involuntary Termination
occurred.

 

(ii)           If any portion of the payments or benefits to or for the benefit
of the Executive (including, but not limited to, payments and benefits under
this Agreement but determined without regard to this Section 4(c)(ii))
(collectively, the “Total Payments”) in connection with a Change in Control
occurring after December 31, 2011 constitute Excess Parachute Payments, then
Parent shall have no obligation to pay any gross-up payment and instead the
Total Payments shall be reduced to the greatest amount that can be paid that
would not result in the imposition of the Excise Tax (the “Reduced Amount”), but
such reduction shall be made only if the Net After Tax Receipt from the Reduced
Amount would be greater than the Net After-Tax Receipt from the Total Payments
if the Total Payments are not reduced.  “Net After-Tax Receipt” shall mean the
present value (as determined in accordance with Sections 280G(b)(2)(A)(ii) and
280G(d)(4) of the Code) of a payment (or payments) net of all taxes imposed on
the Executive with respect thereto under Sections 1 and 4999 of the Code and
under applicable state and local laws. If the Net After-Tax Receipt from the
Reduced Amount is not greater than the Net After-Tax Receipt from the Total
Payments if the Total Payments are not reduced, no reduction shall be made to
the Total Payments.  If any reduction of the Total Payments is required pursuant
to the preceding provisions of this Section 4(c)(ii), such reduction shall be
made in the following order: (A) the payment provided for by Section 4(e);
(B) the Severance Payment; (C) the annual bonus provided under Section 3(b);
(D) payments and benefits (other than the accelerated vesting of equity-based or
other compensation awards) that are not subject to Section 409A of the Code and
are not described in the preceding clauses (A) through (C); (E) payments and
benefits (other than the accelerated vesting of equity-based awards or other
consideration awards) that are subject to Section 409A of the Code and are not
described in the preceding clauses (A) through (D), in reverse order of payment;
and (F) the

 

4

--------------------------------------------------------------------------------


 

accelerated vesting of equity-based awards or other compensation awards, with
cancellation of accelerated vesting applying first to the latest dates of
scheduled vesting to which the acceleration applies.

 

(d)           Timing of and Conditions to Payment.  The Severance Payment due
under clause (x) of Section 4(c)(i) shall be paid bi-weekly, in accordance with
Parent’s standard payroll procedures, for the eighteen (18) month period
following the effective date of Involuntary Termination.  Subject to
Section 4(g), installments of such Severance Payment, as well as any amount due
under clause (z) of Section 4(c)(i), will commence on the first payroll date
following the 60th day after the effective date of the Involuntary Termination
with the first installment including all installment payments that otherwise
would have been made during such 60-day period.  Each installment is a separate
payment.  The Severance Payment is, and shall be treated as, a series of
separate payments.  Subject to Section 4(g), all other severance benefits, other
than stock options, shall be paid in a single lump sum payment on the 60th day
following the effective date of the Involuntary Termination.

 

Executive’s right to Severance Benefits hereunder is contingent upon and subject
to each of the following having occurred:

 

(i)            within such 60 day period, the Executive has executed and
delivered to Parent a general release (in a form prescribed by Parent and
acceptable to the Executive) of all known and unknown claims that he may then
have against Parent, Company or their respective Affiliates and has agreed not
to prosecute any legal action or other proceeding based upon any of such claims
(the “General Release”), and any rescission or revocation period applicable to
such General Release has expired;

 

(ii)           the Executive has, no later than the effective date of
termination, delivered to Parent a resignation from all offices, directorships
and fiduciary positions with Parent and its affiliates;

 

(iii)          the effective date of the Executive’s Involuntary Termination;
and

 

(iv)          the Executive is and continues to be in compliance with all of his
obligations under this Agreement, including, without limitation, Sections 5 and
6, and under the agreements and other documents referred to or incorporated by
reference herein.

 

For purposes of Section 409A of the Code, an installment Severance Payment shall
be deemed to be made as of the scheduled bi-weekly payroll date following the
Executive’s effective date of termination if made by the 15th day of the third
calendar month following such payroll date.

 

(e)           Health Care Benefit.  Following an Involuntary Termination, Parent
shall pay to the Executive a monthly taxable cash payment in an amount equal (on
an after tax basis, taking into account federal, state, local and foreign taxes)
to the monthly COBRA (Consolidated Omnibus Budget Reconciliation Act)
premium(s) in effect as of immediately prior to the Executive’s Involuntary
Termination for the most expensive level of coverage under the group health
plan(s) applicable to the Executive at the time of the Executive’s Involuntary
Termination.  The monthly payments will commence with the first month following
the Executive’s Involuntary Termination and will terminate upon the earlier of
(i) the Executive having received eighteen monthly payments and (ii) the
Executive becoming re-employed and entitled to coverage under the new employer’s
group health plan.  The Executive agrees to notify Parent in writing immediately
upon becoming re-employed and entitled to coverage under a new employer’s group
health plan.

 

(f)            Withholding Taxes.  All payments made under this Agreement shall
be subject to reduction to reflect taxes or other charges required to be
withheld by law.

 

5

--------------------------------------------------------------------------------


 

(g)           Section 409A Savings Clause.  This Agreement is intended to comply
with the requirements of section 409A of the Code (including the exceptions
thereto) to the extent applicable, and the Agreement shall be interpreted in a
manner consistent with such requirements.  Notwithstanding any other provision
hereof, if any provision of the Agreement conflicts with the requirements of
Section 409A of the Code (or an exception hereto), such provision shall be
deemed reformed so as to comply with the requirements of Section 409A of the
Code (or an exception thereto) and shall be interpreted and applied accordingly.

 

Severance Benefits shall be due to Executive under this Agreement only if and to
the extent Executive’s termination of employment constitutes a “separation from
service” within the meaning of 26 C.F.R. § 1.409A-1(h).  Amounts payable other
than those expressly payable on a deferred or installment basis, will be paid as
promptly as practical and, in any event, within 2 ½ months after the end of the
year in which such amount was earned.  Executive is not permitted to designate
the taxable year of any payment hereunder.  If any Severance Payment subject to
Section 409A could be made in either one of two tax years, payment will be made
in the later year.

 

Any amount that the Executive is entitled to be reimbursed will be reimbursed as
promptly as practical in accordance with Parent’s applicable policies and
practices, and in any event not later than the last day of the calendar year
after the calendar year in which the expenses are incurred, and the amount of
the expenses eligible for reimbursement during any calendar year will not affect
the amount of expenses eligible for reimbursement in any other calendar year. 
Living Expenses under Section 3(d) are not Severance Benefits or deferred
compensation and shall be reimbursed in accordance with the letter agreement
between the Company and the Executive dated March 10, 2010 and/or the parties’
past practice.

 

If at the time of separation from service (i) the Executive is a specified
employee (within the meaning of Section 409A and using the identification
methodology selected by Parent from time to time), and (ii) Parent makes a good
faith determination that an amount payable by Parent to the Executive
constitutes deferred compensation (within the meaning of Section 409A) the
payment of which is required to be delayed pursuant to the six-month delay
rule set forth in Section 409A in order to avoid taxes or penalties under
Section 409A, then Parent will not pay such amount on the otherwise scheduled
payment date but will instead pay it in a lump sum on the first business day
after such six-month period together with interest for the period of delay,
compounded annually, equal to the prime rate (as published in the Wall Street
Journal) in effect as of the dates the payments should otherwise have been
provided.  All payments that constitute nonqualified deferred compensation under
Section 409A that are to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” under Section 409A
of the Code.

 

5.             Confidential Information.

 

(a)           The Executive acknowledges that Parent and its Affiliates
(including the Company) continually develop Confidential Information, that the
Executive may develop Confidential Information for Parent or its Affiliates and
that the Executive will have possession of and access to Confidential
Information during the course of employment.  The Executive will comply with the
policies and procedures of Parent and its Affiliates for protecting Confidential
Information, and shall not disclose to any Person or use, other than as required
by applicable law or for the proper performance of his duties and
responsibilities to Parent and its Affiliates, any Confidential Information
obtained by the Executive incident to his employment or other association with
Parent or any of its Affiliates.  The Executive understands that this
restriction shall continue to apply after his employment terminates, regardless
of the reason for such termination.  The confidentiality obligation under this
Section 5 shall not apply to information which is generally known or readily
available to the public at the time of disclosure or

 

6

--------------------------------------------------------------------------------


 

becomes generally known through no wrongful act on the part of the Executive or
any other Person having an obligation of confidentiality to Parent or any of its
Affiliates.

 

(b)           All documents, records, tapes and other media of every kind and
description relating to the business, present or otherwise, of Parent or its
Affiliates and any copies, in whole or in part, thereof (the “Documents”),
whether or not prepared by the Executive, shall be the sole and exclusive
property of Parent and its Affiliates.  The Executive shall safeguard all
Documents and shall surrender to Parent at the time that his employment
terminates, or at such earlier time or times as the Board or its designee may
specify, all Documents then in the Executive’s possession or control.

 

(c)           In the event that Executive is requested or becomes legally
compelled (by oral questions, interrogatories, requests for information or
documents; deposition, subpoena, civil investigative demand or similar process)
to disclose any of the Confidential Information, the Executive shall, where
permitted under applicable law, rule or regulation, provide written notice to
Parent promptly after such request so that Parent may, at its expense, seek a
protective order or other appropriate remedy (the Executive agrees to reasonably
cooperate with Parent in connection with seeking such order or other remedy). 
In the event that such protective order or other remedy is not obtained, the
Executive shall furnish only that portion of the Confidential Information that
the Executive is advised by Parent’s counsel is required, and shall exercise
reasonable efforts to obtain assurance that confidential treatment will be
accorded such Confidential Information.  In addition, the Executive may disclose
Confidential Information in the course of inspections, examinations or inquiries
by federal or state regulatory agencies and self regulatory organizations that
have requested or required the inspection of records that contain the
Confidential Information provided that the Executive exercises reasonable
efforts to obtain reliable assurances that confidential treatment will be
accorded to such Confidential Information.  To the extent such information is
required to be disclosed and is not accorded confidential treatment as described
in the immediately preceding sentence, it shall not constitute “Confidential
Information” under this Agreement.

 

6.             Certain Covenants.

 

(a)           The Executive agrees that, during his employment with Parent, he
will not undertake any outside activity, whether or not competitive with the
business of Savvis that could reasonably give rise to a conflict of interest or
otherwise materially interfere with his duties and obligations to Savvis.

 

(b)           During the term of Executive’s employment and for twelve (12)
months following termination of his employment for any reason (the “Restricted
Period”), the Executive shall not, directly or indirectly, whether as owner,
partner, investor, consultant, agent, employee, co-venturer or otherwise:

 

(i)            compete with Savvis or Parent’s EMG within the geographic area in
which Savvis or Parent’s EMG does business or undertake any planning for any
business competitive with Savvis or Parent’s EMG.  Specifically, but without
limiting the foregoing, the Executive agrees not to engage in any manner in any
activity that is directly or indirectly competitive with the business of Savvis
or Parent’s EMG as conducted or under consideration at any time during the
Executive’s employment, and further agrees not to work or provide services, in
any capacity, whether as an employee, independent contractor or otherwise,
whether with or without compensation, to any Person who is engaged in any
business that is competitive with the business of Savvis or Parent’s EMG for
which the Executive has provided services. The foregoing, however, shall not
prevent the Executive’s passive ownership of two percent (2%) or less of the
equity securities of any publicly traded company; or

 

(ii)           solicit or encourage any customer of Savvis or Parent’s EMG to

 

7

--------------------------------------------------------------------------------


 

terminate or diminish its relationship with Savvis; or

 

(iii)          seek to persuade any such customer of Savvis or Parent’s EMG to
conduct with anyone else any business or activity which such customer conducts
with Savvis or Parent’s EMG; provided that these restrictions shall apply only
if the Executive has performed work for or on behalf of such Person during his
employment with Company or Parent or has been introduced to, or otherwise had
contact with, such Person as a result of his employment or other associations
with Company or Parent or has had access to Confidential Information which would
assist in the Executive’s solicitation of such Person.

 

(iv)          solicit for hiring any employee or independent contractor of
Savvis or Parent’s EMG, or seek to persuade any employee or independent
contractor of Savvis or Parent’s EMG to discontinue or diminish such employee or
independent contractor’s relationship with Savvis.

 

(c)           Cooperation and Non-Disparagement.  The Executive agrees that,
during the Restricted Period, he shall cooperate with Parent in every reasonable
respect and shall use his best efforts to assist Parent with the transition of
the Executive’s duties to his successor.  The Executive further agrees that,
during the Restricted Period, he shall not in any way or by any means disparage
Parent, the members of Parent’s Board or Parent’s officers and employees.

 

(d)           Assignment of Inventions.  The Executive shall promptly and fully
disclose all Work Product to Parent, the Executive hereby assigns to Parent all
of the Executive’s rights, title, and interest (including but not limited to all
patent, trademark, copyright and trade secret rights) in and to all work product
prepared by the Executive, made or conceived in whole or in part by the
Executive within the scope of the Executive’s employment by Parent or within six
(6) months thereafter, or that relate directly to or involve the use of
Confidential Information (“Work Product”).  The Executive further acknowledges
and agrees that all copyrightable Work Product prepared by the Executive within
the scope of the Executive’s employment with Parent are “works made for hire”
and, consequently, that Parent owns all copyrights thereto.  The Executive
agrees to execute any and all applications for domestic and foreign patents,
copyrights or other proprietary rights and to do such other acts (including
without limitation the execution and delivery of instruments of further
assurance or confirmation) requested by Parent to assign the Work Product to
Parent and to permit Parent to enforce any patents, copyrights or other
proprietary rights to the Work Product. The Executive will not charge Parent for
time spent in complying with these obligations.  Notwithstanding the foregoing,
any provision in this Agreement which provides that the Executive shall assign,
offer to assign, any of his rights in an invention to Parent shall not apply to
an invention that the Executive developed entirely on his own time without using
Parent’s equipment, supplies, facilities, or trade secret information except for
those inventions that either:

 

(i)            relate at the time of conception or reduction to practice of the
invention to Parent’s or the Company’s business or actual demonstrably
anticipated research or development of Parent, the Company or any of their
respective Affiliates; or

 

(ii)           result from any work performed by the Executive for Parent, the
Company or any of their respective Affiliates.

 

(e)           Acknowledgement Regarding Restrictions.  Parent and the Company
have expended a great deal of time, money and effort to develop and maintain its
confidential business information which, if misused or disclosed, could be very
harmful to its business and could cause Parent to be at a competitive
disadvantage in the marketplace.  Parent and the Company would not be willing to
proceed with the execution of this Agreement but for the Executive’s signing and
agreeing to abide by the terms of this Agreement.  The Executive recognizes and
acknowledges that he has and will have access to

 

8

--------------------------------------------------------------------------------

 

Confidential Information of Parent, and that Parent, in all fairness, needs
certain protection in order to ensure that the Executive does not misappropriate
or misuse any trade secret or other Confidential Information or take any other
action which could result in a loss of the goodwill of Parent and, more
generally, to prevent the Executive from having or providing others with an
unfair competitive advantage over Parent.  To that end, Parent acknowledges that
the foregoing restrictions, both separately and in total, are reasonable and
enforceable in view of Parent’s legitimate interests in protecting the goodwill,
confidential information and customer loyalty of its business.  To the extent
that any provision of this Agreement is adjudicated to be invalid or
unenforceable because it is somehow overbroad or otherwise unreasonable, that
provision shall not be void but rather shall be limited only to the extent
required by applicable law and enforced as so limited to the greatest extent
allowed by law, and the validity or enforceability of the remaining provisions
of this Agreement shall be unaffected and such adjudication shall not affect the
validity or enforceability of such remaining provisions.

 

(f)            Right to Injunctive Relief.  The Executive further agrees that in
the event of any breach hereof the harm to Parent and its Affiliates will be
irreparable and without adequate remedy at law and, therefore, that injunctive
relief with respect thereto will be appropriate.  In the event of a breach or
threatened breach of any of the Executive’s obligations under the terms of
Sections 5 or 6 hereof, Parent shall be entitled, in addition to any other legal
or equitable remedies it may have in connection therewith (including any right
to damages that it may suffer), to temporary, preliminary and permanent
injunctive relief restraining such breach or threatened breach (without the
obligation to post bond), together with reasonable attorney’s fees incurred in
preliminarily enforcing its rights hereunder.  The Executive specifically agrees
that if there is a question as to the enforceability of any of the provisions of
Sections 5 or 6 hereof, the Executive will not engage in any conduct
inconsistent with or contrary to the applicable Section until after the question
has been resolved by a final judgement of a court of competent jurisdiction.

 

7.             Definitions.

 

(a)           “Affiliate.”  As used in this Agreement, “Affiliate” shall mean,
with respect to any Person, all Persons directly or indirectly controlling,
controlled by or under common control with such Person, where control may be by
either management authority, contract or equity interest.  As used in this
definition, “control” and correlative terms have the meanings ascribed to such
words in Rule 12b-2 of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).  For example, Savvis is an “Affiliate” of Parent.

 

(b)         “Cause.”  As used in this Agreement, “Cause” shall mean any of the
following (i) the Executive’s willful and continued failure to perform
substantially the duties of his responsibilities (other than due to physical or
mental incapacity) , (ii) the Executive’s unauthorized use or disclosure of
trade secrets which causes substantial harm to Parent or any of its Affiliates;
(iii) the Executive’s engaging in illegal conduct that is likely to be injurious
to Parent or any of its Affiliates; (iv) the Executive’s acts of fraud,
dishonesty, or gross misconduct, or gross negligence in connection with the
business of Parent or any of its Affiliates; (v) the Executive’s conviction of a
felony; (vi) the Executive’s engaging in any act of moral turpitude reasonably
likely to substantially and adversely affect Parent or its business or the
business of any of Parent’s Affiliates; (vii) the Executive engaging in the
illegal use of a controlled substance or using prescription medications
unlawfully; (viii) the Executive’s abuse of alcohol; or (ix) the breach by the
Executive of a material term of this Agreement, including, without limitation,
his obligations under Sections 5 or 6.

 

(c)           “Change in Control.”  As used in this Agreement, “Change in
Control” means the occurrence of any of the following subsequent to the
Effective Date hereof:

 

9

--------------------------------------------------------------------------------


 

(A)          any Person (as defined herein) becomes the beneficial owner
directly or indirectly (within the meaning of Rule 13d-3 under the Exchange Act)
of more than 50% of Parent’ s then outstanding voting securities (measured on
the basis of voting power); or

 

(B)          Individuals who, as of the date hereof, constitute the Parent Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Parent Board; provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by
Parent’ s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Parent Board; or

 

(C)          the closing of an agreement of merger or consolidation with any
other corporation or business entity, other than (x) a merger or consolidation
which would result in the voting securities of Parent outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity), in combination
with the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of Parent, at least 50% of the combined voting power of
the voting securities of Parent or such surviving entity outstanding immediately
after such merger or consolidation, or (y) a merger or consolidation effected to
implement a recapitalization of Parent (or similar transaction) in which no
Person acquires more than 50% of the combined voting power of Parent’s then
outstanding securities;

 

(D)          the liquidation or dissolution of Parent or the closing of a sale
or disposition by Parent of all or substantially all of its assets.

 

For purposes of this paragraph, “Person” means any individual, entity or group
within the meaning of Section 3(a)(9) of the Exchange Act, as modified and used
in Sections 13(d) and 14(d) thereof; however, a Person shall not include (aa)
Parent or any of its subsidiaries, (bb) a trustee or other fiduciary holding
securities under an employee benefit plan of Parent, (cc) an underwriter
temporarily holding securities pursuant to an offering of such securities, (dd)
a corporation owned, directly or indirectly, by the shareholders of Parent in
substantially the same proportions as their ownership of Parent common stock, or
(ee) any person or entity or group acquiring securities of Parent pursuant to an
issuance of securities approved by the Board.

 

(d)           “Code.”  As used in this Agreement, “Code” shall mean the Internal
Revenue Code of 1986, as amended.

 

(e)           “Confidential Information.”  As used in this Agreement,
“Confidential Information” shall mean any and all information of Parent, the
Company and any of their respective Affiliates that is not generally known by
others with whom they compete or do business, or with whom any of them plans to
compete or do business and any and all information, publicly known in part or
not, which, if disclosed by Parent, the Company or their respective Affiliates
would assist in competition against them.  Confidential Information includes
without limitation such information relating to (i) trade secrets, the
development, research, testing, manufacturing, marketing and financial
activities of Parent, the Company and their respective Affiliates, (ii) the
Products, (iii) the costs, sources of supply, financial performance and
strategic plans of Parent, the Company and their respective Affiliates, (iv) the
identity and special needs of the customers of Parent, the Company and their
respective Affiliates and (v) client lists and the people and organizations with
whom Parent, the Company and their respective Affiliates have business
relationships and the substance of those relationships.  Confidential
information also

 

10

--------------------------------------------------------------------------------


 

includes any information that Parent, the Company or any of their respective
Affiliates have received, or may receive hereafter, belonging to customers or
others with any understanding, express or implied, that the information would
not be disclosed.

 

(f)            “Disability.”  As used in this Agreement, “Disability” shall mean
the Executive becoming disabled during his employment hereunder through any
illness, injury, accident or condition of either a physical or psychological
nature and, as a result, is unable to perform substantially all of his duties
and responsibilities hereunder, notwithstanding the provision of any reasonable
accommodation, for one hundred and eighty (180) days during any period of three
hundred and sixty-five (365) consecutive calendar days.

 

(g)           “Good Reason.”  As used in this Agreement, “Good Reason” shall
mean the occurrence of any of the following events following the Effective Date:
(i) a change in the Executive’s position that materially reduces his authority
and level of responsibility, as compared to his authority and level
responsibility as of the Effective Date, as an executive of Parent or Company,
(ii) a material reduction in his level of compensation (including base salary
and target bonus) , as compared to his level of compensation as of the Effective
Date, or (iii) relocation of his employment more than fifty (50) miles from the
metropolitan area in which the Executive’s office is located at the Effective
Date; provided, however, that in the case of the preceding clauses (i), (ii) and
(iii), Good Reason shall only exist if effected without the Executive’s
consent.  Notwithstanding the foregoing, Good Reason shall only exist if (A) the
Executive provides written notice to Parent within ninety (90) days of the
occurrence of the event or condition constituting Good Reason, (B) Parent is
provided a period of thirty (30) days to cure the event or condition giving rise
to Good Reason (the “Cure Period”) and fails to do so prior to the end of the
Cure Period, and (C) the Executive terminates employment within thirty (30) days
after the end of the Cure Period.

 

(h)           “Intellectual Property.”  As used in this Agreement, “Intellectual
Property” shall mean inventions, discoveries, developments, methods, processes,
compositions, works, concepts and ideas (whether or not patentable or
copyrightable or constituting trade secrets) conceived, made, created, developed
or reduced to practice by the Executive (whether alone or with others, whether
or not during normal business hours or on or off Parent premises) during the
Executive’s employment and during the period of six (6) months immediately
following termination of his employment that relate to either the Products or
any prospective activity of Parent, the Company or any of their respective
Affiliates or that make use of Confidential Information or any of the equipment
or facilities of Parent, the Company or any of their respective Affiliates.

 

(i)            “Involuntary Termination.”  As used in this Agreement,
“Involuntary Termination” shall mean termination of employment under
Section 4(a)(ii) or Section 4(a)(iv).

 

(j)            “Parent’s EMG.”  As used in this Agreement, “Parent’s EMG” shall
mean the Enterprise Markets Group of the Parent, including all business
activities and functions performed by that Group as of the date this Agreement
is entered into.  “Parent’s EMG” shall include any successor business
group(s) of Parent.

 

(k)           “Person.”  As used in this Agreement, “Person” shall mean an
individual, a corporation, a limited liability company, an association, a
partnership, an estate, a trust and any other entity or organization.

 

(l)            “Products.”  As used in this Agreement, “Products” shall mean all
products planned, researched, developed, tested, manufactured, sold, licensed,
leased or otherwise distributed or put into use by Parent, the Company or any of
their respective Affiliates, together with all services

 

11

--------------------------------------------------------------------------------


 

provided or planned by Parent, the Company or any of their respective
Affiliates, during the Executive’s employment.

 

8.             Miscellaneous Provisions.

 

(a)           Conflicts.  If any provision of this Agreement conflicts with any
other agreement, policy, plan, practice or other Company or Parent document,
then the provisions of this Agreement will control.  When it becomes effective,
this Agreement will supersede any prior agreement between the Executive and
Parent or the Company with respect to the subject matters contained herein,
including without limitation the Prior Agreement, and may be amended only by a
writing signed by an officer of Parent (other than the Executive).

 

(b)           Notice.  Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid or deposited with an overnight courier,
with shipping charges prepared.  In the case of the Executive, mailed notices
shall be addressed to him or her at the home address which he most recently
communicated to Parent in writing.  In the case of Parent or the Company, mailed
notices shall be addressed to Parent’s corporate headquarters, and all notices
shall be directed to the attention of Parent’s Senior Vice President and General
Counsel.

 

(c)           Waiver.  No provision of this Agreement shall be modified, waived
or discharged unless the modification, waiver or discharge is agreed to in
writing and signed by the Executive and by an authorized officer of Parent
(other than the Executive).  No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

 

(d)           Severability.  The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.

 

(e)           No Retention Rights.  Nothing in this Agreement shall confer upon
the Executive any right to continue in service for any period of specific
duration or to interfere with or otherwise restrict in any way the rights of
Parent or any subsidiary of Parent or of the Executive, which rights are hereby
expressly reserved by each, to terminate his service at any time and for any
reason, with or without Cause and with or without notice.

 

(f)            Governing Law.  This Agreement shall be construed and enforced in
accordance with and governed by the internal laws of the State of Missouri
without regard to principles of conflict of laws.

 

(g)           Attorney’s Fees.  In the event of any action by either party to
enforce or interpret the terms of this Agreement, the prevailing party with
respect to any particular claim shall (in addition to other relief to which it
or he may be awarded) be entitled to recover his or its attorney’s fees in a
reasonable amount incurred in connection with such claim.

 

(h)           Successors.  This Agreement and all rights of the parties
hereunder shall inure to the benefit of, and be enforceable by, such parties’
personal or legal representatives, executors, administrators, successors, heirs
and assigns, as applicable.

 

12

--------------------------------------------------------------------------------


 

(i)            Entire Agreement.  This Agreement, together with the other
agreements and any documents, instruments and certificates referred to herein,
constitutes the entire agreement among the parties hereto with respect to the
subject matter hereof and supersedes any and all prior discussions,
negotiations, proposals, undertakings, understandings and agreements, whether
written or oral, with respect to the subject matter contained herein.

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of Parent and the Company, by their respective duly authorized officers, as of
the day and year first above written.

 

 

PARENT

 

EXECUTIVE

 

 

 

By:

/s/ 

Stacey W. Goff

 

By:

/s/ 

James E. Ousley

 

Stacey W. Goff

 

 

James E. Ousley

 

Executive Vice President

 

 

 

 

 

 

 

 

COMPANY

 

 

 

 

 

By:

/s/ 

Stacey W. Goff

 

 

 

Stacey W. Goff

 

 

 

Executive Vice President

 

 

 

13

--------------------------------------------------------------------------------
